Crow, J.
(dissenting) — I cannot concur in the foregoing opinion, being unable to conclude that the order mentioned in the majority opinion fixes the amount of any supersedeas bond. On the contrary, its recitals indicate an intention to fix only the amount of the appeal bond at $200 which, being an unnecessary order, Bal. Code, § 6505 (P. C. § 1053), was surplusage and of no force or effect for any purpose. While it is true that the bond is conditioned as both an appeal and supersedeas bond, it was evidently intended to perform the functions of an appeal bond only, and was sufficient for that purpose. The rule announced by the cases cited in the majority opinion, although often repeated by this court, is one of such severity that the scope of its operation should not be unnecessarily extended. On the authority of Douglas v. Badger State Mine, 41 Wash. 266, 83 Pac. 178, 4 L. R. A., N. S., 196, I think the motion to dismiss the appeal should be denied, and I therefore dissent.